IN THE UNITED STATES COURT OF APPEALS

                            FOR THE FIFTH CIRCUIT



                                   No. 00-30830
                                 Summary Calendar



      ANITA ROCHELLE LONG,

                                                    Plaintiff-Appellant,

                                      versus

      JOHN EILAND; ET AL.,

                                                    Defendants,

      JOHN EILAND; CITY OF SHREVEPORT,

                                                    Defendants-Appellees.


                  Appeal from the United States District Court for
                        the Western District of Louisiana
                            (USDC No. 99-CV-1374)
          _______________________________________________________
                                 January 2, 2001


Before REAVLEY, JOLLY and JONES, Circuit Judges.

PER CURIAM:*




      *
        Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion
should not be published and is not precedent except under the limited circumstances
set forth in 5TH CIR. R. 47.5.4.
      The district court judgment for Gary Alderman and the City of Shreveport is

affirmed for the reasons given by the court in its memorandum ruling of June 5,

2000. The judgment for John Eiland is vacated for the reason that no motion for

summary judgment was filed by him, and Anita Long was not required to raise

issues of dispositive fact. The case is remanded for further proceedings and the

opportunity for Anita Long to raise the issues of state action and equal protection

violation by Eiland.

      Affirmed in Part; Reversed and Remanded in Part.




                                          2